Citation Nr: 0332162	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-19 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection on a secondary basis for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from October 1956 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the case was 
transferred to the RO in Cleveland, Ohio in July 2002.

The Board notes that the veteran was issued a statement of 
the case in September 1999 addressing the issues of 
entitlement to service connection for psychiatric disability 
and entitlement to an increased rating for skin disability; 
the statement of the case was issued in response to his 
notice of disagreement as to an August 1999 rating decision.  
In August 2000 the veteran submitted a VA Form 9 in which he 
presented argument only as to the issue of entitlement to 
service connection for psychiatric disability; he did not 
reference the claim for an increased rating for skin 
disability, and he has not presented any argument since the 
September 1999 statement of the case concerning his service-
connected skin disability.  In June 2002 the RO issued a 
supplemental statement of the case which addressed both 
issues decided in the August 1999 rating decision.  
Thereafter, in March 2003 and May 2003 statements, the 
veteran's representative identified the issues on appeal as 
including the increased rating issue, but the representative 
did not actually present any argument as to that issue.

Since, as described above, the veteran limited his 
substantive appeal to the issue of entitlement to service 
connection for psychiatric disability and has not otherwise 
indicated since the issuance of the September 1999 statement 
of the case that he desires to appeal the issue of 
entitlement to an increased rating for skin disability, and 
as the first statements following the September 1999 
statement of the case from his representative identifying the 
increased rating issue as on appeal were submitted in March 
2003 and did not include any argument as to that issue, the 
Board concludes that the veteran is not appealing the issue 
of entitlement to an increased rating for skin disability.  
(This conclusion is consistent with a notice of disagreement 
filed by the veteran in September 1999 wherein he 
specifically indicated that he agreed with the rating for his 
service-connected skin disability.)  Consequently, the only 
issue before the Board at this time is that listed on the 
title page of this action.

The Board lastly notes that although the veteran in August 
2000 requested a hearing before a traveling member of the 
Board, the record reflects that he contacted the RO in April 
2003 and withdrew his request.


FINDING OF FACT

The veteran does not have a current psychiatric disorder.


CONCLUSION OF LAW

The veteran does not have psychiatric disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) and Holliday v. Principi, 14 Vet. App. 280 
(2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the August 1999 rating decision denying service connection 
for psychiatric disability.  In response to his notice of 
disagreement with the above rating decision, the veteran was 
provided with a statement of the case in September 1999 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations (except for 38 C.F.R. § 3.310), 
and the reasons and bases for the decision.  The record 
reflects that the Board provided the veteran with the 
provisions of 38 C.F.R. § 3.310 in a September 2003 
correspondence, and afforded him a period of 60 days within 
which to present any additional argument or evidence; he 
responded later in September 2003 that he had no additional 
argument or evidence to present.  The Board notes that the RO 
in May 2001 advised the veteran of the evidence necessary to 
substantiate his claim, and specifically informed him of what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that the May 2001 letter from the RO advised 
the veteran to submit any additional information or evidence 
to VA within 60 days of the date of the letter.  Notably, 
however, the May 2001 letter did not indicate that the 
veteran was precluded from sending any additional information 
or evidence after 60 days, but merely indicated that 
processing of his appeal would continue following the 
referenced 60-day period.  The Board consequently finds that 
the correspondence was not misleading or detrimental to the 
veteran's claim.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
May 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the veteran, at his 
January 2002 VA fee basis examination, reported that he 
underwent hospitalization for one day at a VA facility in 
November 2000.  The Board notes in passing that the veteran 
did not mention this period of hospitalization when 
specifically requested by the RO in May 2001 to identify any 
pertinent sources of treatment, and that he still has not 
informed VA of the hospital admission in connection with the 
instant appeal.  Although the report of the referenced period 
of hospitalization is not of record, the Board points out 
that the veteran has not identified the VA facility in 
question, and moreover did not even allege that he was 
diagnosed with a psychiatric disorder in connection with his 
period of hospitalization.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1990) (noting that the duty to assist is not a one-
way street, and that an appellant must do more than passively 
wait for assistance when he has information essential to his 
claim).  As will be discussed in further detail below, 
examinations of the veteran on VA's behalf, including one 
conducted after November 2000, have disclosed the absence of 
any psychiatric disorder.  The Board consequently concludes 
that further delay of the appellate process for the purpose 
of obtaining any November 2000 report of VA hospitalization 
of the veteran is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The veteran contends that his service-connected skin 
condition has caused him psychological damage and that he is 
therefore entitled to service connection on a secondary basis 
for psychiatric disability.

On file is the report of an August 1958 neuropsychiatric 
examination of the veteran, at which time the examiner noted 
the absence of any neuropsychiatric condition.

Service connection for skin disability was granted in a 
September 1958 rating decision.

On file are VA treatment records for February 1961 to May 
1996 disclosing that the veteran presented as somewhat 
nervous in September 1962 and April 1963; no diagnosis of 
psychiatric disability was made.  A May 1996 treatment note 
indicates that the veteran was experiencing emotional stress 
in dealing with the health issues of a roommate.

On file is the report of an October 1996 VA dermatology 
examination, at which time the veteran's skin condition was 
noted to include nervous manifestations.

In a September 1998 statement, M.G., L.C.S.W., indicated that 
she knew the veteran as a former co-worker, and that the 
veteran had occasionally expressed to her feelings of 
depression over his skin condition.  She indicated that he 
also reported being self-conscious and that he continued to 
struggle with a depressed mood.

On file is the report of an October 1998 VA fee basis 
dermatology examination, at which time the examiner concluded 
that the veteran's skin lesions were not a manifestation of 
any nervous condition.

The veteran was afforded a VA fee basis psychiatric 
examination in October 1998, at which time he reported 
experiencing frustration, depression and self-consciousness 
over his skin condition.  He reported that his mood was 
depressed.  The examiner noted that the veteran reported 
having a significant number of friends and that the veteran 
did not report any interference of his claimed psychiatric 
symptoms with his job.  Mental status examination was 
essentially normal, as was psychologic testing of the 
veteran, and the examiner concluded that the veteran did not 
meet the criteria for a diagnosis of any psychiatric 
disability.  The examiner also noted that there were no 
significant objective symptoms to substantiate his subjective 
complaints, and that the veteran's social and professional 
life had not been significantly affected by his subjective 
symptoms.

In a June 2001 statement, C.K., Ph.D., indicated that he had 
recently evaluated the veteran, and that following his 
interview with the veteran, believed that the veteran's skin 
disability had adversely affected his life.  Dr. C.K. noted 
that the veteran reported being extremely self-conscious and 
feeling stigmatized, to the point where he severely 
restricted his interaction with others.  Dr. C.K. concluded 
that the veteran met the criteria for a diagnosis of mood 
disorder due to a medical condition with depressive features.

The veteran was afforded a VA fee basis psychiatric 
examination in January 2002, at which time the examiner 
reviewed the claims file, including the June 2001 statement 
by Dr. C.K.  The examiner noted that the veteran reported 
feelings of frustration and concern over his skin condition, 
and that he reported that his skin disability was affecting 
his emotional well-being.  The veteran also reported 
experiencing a low mood at times, and indicated that he 
avoided people.  He indicated that he still worked, and that 
he visited friends.  The veteran reported that his mood was 
depressed at the examination.  Mental status examination of 
the veteran was essentially normal, and the examiner noted 
that his clinical observation of the veteran did not reveal 
any depression.  The examiner concluded that the veteran did 
not meet the criteria for a diagnosis of any psychiatric 
disorder.  The examiner noted that the veteran's skin 
disability did not significantly interfere with his social 
life or with his job.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The veteran contends that he developed a psychiatric disorder 
as a result of his service-connected skin disability.  Other 
than his own statements, the evidence in support of his claim 
consists of the September 1998 statement by M.G. and the June 
2001 statement by Dr. C.K.  With respect to the veteran's own 
statements, the Board points out that, as there is no 
indication that he is qualified through education, training 
or experience to offer medical diagnoses, his statements as 
to medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2003).  Moreover, even assuming that Ms. M.G., 
a social worker, is competent to diagnose psychiatric 
disability, see generally, Black v. Brown, 10 Vet. App. 279, 
284 (1997), the Board notes that she did not purport to 
diagnose any psychiatric disability, but merely noted that 
the veteran had occasionally expressed feelings of depression 
and continued to struggle with a depressed mood.

With respect to Dr. C.K., the record reflects that he did 
diagnose the veteran with a mood disorder due to a medical 
condition with depressive features, although he apparently 
did not review the veteran's claims file and based his 
diagnosis on an interview and clinical evaluation of the 
veteran.

The evidence against the veteran's claim consists of the 
reports of two VA fee basis examinations, each conducted by a 
psychiatrist, and each of which involved a review of the 
claims file as well as clinical evaluation of the veteran.  
Both examiners concluded that the veteran did not meet the 
criteria for the assignment of a diagnosis of psychiatric 
disability. 

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, in the context of the evidence of record, the 
Board places greater weight on the October 1998 and January 
2002 opinions of the psychiatrists who considered and 
discussed the veteran's medical history, than it does on the 
opinions of the veteran, M.G. and Dr. C.K.  As noted 
previously, the veteran, as a layperson, is not competent to 
render a medical diagnosis, and Ms. M.G. did not actually 
diagnose psychiatric disability in the veteran, or otherwise 
attribute the veteran's reported symptoms to a diagnosed 
disorder.  While Dr. C.K. diagnosed the veteran with a 
psychiatric disorder, he notably did so without review of the 
veteran's medical records or claims file.  The opinions of 
the October 1998 and January 2002 examiners, in contrast, 
were based not only on clinical evaluation of the veteran, 
but also on a review of the claims file, and, in the case of 
the October 1998 examiner, on the results of psychologic 
testing.  The Board notes that both examiners were 
psychiatrists, and that the January 2002 examiner in 
particular considered Dr. C.K.'s opinion, but nevertheless 
concluded that the veteran did not have a current psychiatric 
disorder.  The Board notes that the opinions of the two 
psychiatrists are consistent with each other and with the 
numerous treatment records on file which are negative for any 
diagnosis of psychiatric disability.

The Board finds that the lack of any clinical medical records 
showing treatment for any diagnosed psychiatric disorder and 
the October 1998 and January 2002 psychiatric opinions 
clearly demonstrate that the veteran does not in fact have a 
psychiatric disability.

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Chelte, 
supra; Rabideau, supra.  Since the evidence as a whole shows 
that the veteran does not currently have a psychiatric 
disorder, the Board concludes that the preponderance of the 
evidence is against the claim.  His claim for service 
connection for psychiatric disability as secondary to 
service-connected skin disability is therefore denied.

In reaching the conclusion that service connection is not 
warranted for psychiatric disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).   In this regard the Board again points out 
that while Dr. C.K. has diagnosed the veteran with a 
psychiatric disorder, the record contains the opinions of two 
psychiatrists, one of whom reviewed Dr. C.K.'s opinion, which 
conclude that the veteran does not meet the criteria to 
support a diagnosis of psychiatric disability.  As discussed 
previously, the two latter opinions are more consistent with 
the evidence of record than the opinion of Dr. C.K., and 
therefore are, in the Board's opinion, of greater probative 
value than Dr. C.K.'s opinion, or the statement by M.G.


ORDER

Entitlement to service connection on a secondary basis for 
psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



